MEMORANDUM2
Elidía Cristina Munoz-Merida (“Petitioner”) petitions for review of the final order of deportation entered by the Board of Immigration Appeals (“BIA”) on June 28, 2000. Petitioner was served with an order to show cause (“OSC”) on August 30, 1996, less than seven years after she entered the United States on or about October 20, 1990. On November 6, 1997, an Immigration Judge ordered her deported as charged in the OSC. Petitioner moved to reopen proceedings in order to apply for suspension of deportation. The Immigration Judge denied the motion on February 4, 1998, because the Petitioner had failed to meet the continuous physical presence requirement before being served with the OSC and thus was statutorily ineligible for suspension. The BIA dismissed the appeal.
Petitioner contends that she is eligible for suspension of deportation and challenges the BIA’s decision that the “stop-time rule” — a new continuous physical presence requirement set forth in the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, 110 Stat. 3009-625 — bars relief in her case. Petitioner’s arguments are foreclosed by our recent decision in Ram v. INS, 243 F.3d 510 (9th Cir.2001). We do not consider Petitioner’s *757eligibility, if any, for relief under the class action pending in the district court in accordance with Barahona-Gomez v. Reno, 167 F.3d 1228 (9th Cir.1999), supplemental opinion, 236 F.3d 1115 (9th Cir.2001). Our resolution of this case does not affect any interim or permanent relief awarded to members of the class certified in Barahona-Gomez.
PETITION FOR REVIEW DENIED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.